Case: 10-51075     Document: 00511699172         Page: 1     Date Filed: 12/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2011
                                     No. 10-51075
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE DELFINO MOLINA-JUAREZ, also known as Jose Molina,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:09-CR 216-2


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Jose Delfino Molina-Juarez (Molina)
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Molina-Juarez has filed a response.
        The record is insufficiently developed to permit consideration of Molina’s
contention that his guilty plea was made under coercion and duress. See United



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51075   Document: 00511699172     Page: 2   Date Filed: 12/19/2011

                                 No. 10-51075

States v. Corbett, 742 F.2d 173, 176-78 (5th Cir. 1984). Such a claim may be
raised in a 28 U.S.C. § 2255 motion. Id. at 178 n.11.
      For the same reason, we have not reached Molina’s claims of ineffective
assistance of counsel. Such claims generally “cannot be resolved on direct appeal
when the claims ha[ve] not been raised before the district court since no
opportunity existed to develop the record on the merits of the allegations.”
United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal
quotation marks and citation omitted).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Molina’s response.     We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH
CIR. R. 42.2.




                                       2